Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2007

Rogers v. SOAP-Agencia
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2601




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rogers v. SOAP-Agencia" (2007). 2007 Decisions. Paper 394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-359                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-2601
                                  ________________

                  KEVIN ROGERS; SOAP-AGENCIA;
          NEW COMMUNITY HOMES COOPERATIVE ASSOCIATION;
                    ESTATE OF ARDELL ROGERS

                                           v.

                           UNITED STATES OF AMERICA

                                                   Kevin Rogers,

                                                      Appellant

                      ____________________________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 07-cv-01219)
                     District Judge: Honorable Dennis M. Cavanaugh
                     _______________________________________

          Submitted For Possible Dismissal Due to a Jurisdictional Defect or
                        Under 28 U.S.C. § 1915(e)(2)(B) or
           Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 23, 2007

           Before:      RENDELL, SMITH AND JORDAN, Circuit Judges.

                               (Filed September 21, 2007)
                              _______________________

                                      OPINION
                              _______________________
PER CURIAM

               Appellant, Kevin Rogers, appeals from the District Court’s denial of his

motion to proceed in forma pauperis. We exercise jurisdiction pursuant to 28 U.S.C. §

1291 and review the District Court’s determination for abuse of discretion. See Jones v.

Zimmerman, 752 F.2d 76, 78 (3d Cir. 1985).

               Rogers filed his complaint and application to proceed in forma pauperis on

March 13, 2007. He reported that he received $140 from the Newark City Welfare

Department,1 but had no other income or assets. On May 9, 2007, the District Court

denied the motion without explanation. Rogers appealed this order on May 24, 2007.

               Evaluating motions to proceed in forma papueris under 28 U.S.C. § 1915 is

a two step process. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the

court must examine the litigant’s financial status to determine whether she qualifies for in

forma pauperis status under § 1915(a). Id. If, and only if, the litigant overcomes this

threshold requirement, the court must decide whether the complaint is legally frivolous or

otherwise eligible for sua sponte dismissal under § 1915(e). See id.; Sinwell v. Schapp,

536 F.2d 15, 19 (3d Cir. 1976). Section 1915 is intended to “provide an entré, not a

barrier, to the indigent seeking relief in the federal court,” Souder v. McGuire, 516 F.2d

820, 823 (3d Cir.1975), and “one must [not] be absolutely destitute to enjoy the benefit

of the statute.” Belitskus v. Pizzingrilli, 343 F.3d 632, 641 n.7 (3d Cir. 2003) (citations


  1
      The application does not specify whether he received this sum weekly or monthly.

                                              2
omitted).

               At the time Rogers filed his complaint, the District Court filing fee was

$350. 28 U.S.C. § 1914(a). Even assuming that the $140 income referred to in

appellant’s § 1915 application was disbursed weekly, the District Court filing fee was

more than half of his monthly income. We think it is clear that he would have been

unable to pay the filing fee under these circumstances and conclude that the District Court

abused its discretion in denying leave to proceed in forma pauperis.2

               Accordingly, we will vacate the District Court’s order and remand the case

for further proceedings.




  2
      We make no determinations regarding the sufficiency of Rogers’s complaint.